NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


              CARLOS CARRILLO, et al., Plaintiffs/Appellants,

                                         v.

                 ROBERT URIBE, et al., Defendants/Appellees.

                              No. 1 CA-CV 18-0157
                                FILED 3-15-2019


            Appeal from the Superior Court in Maricopa County
                           No. CV2015-009156
                 The Honorable Daniel G. Martin, Judge

                                    AFFIRMED


                                    COUNSEL

Mick Levin PLC, Phoenix
By Mick Levin
Counsel for Plaintiffs/Appellants

Jardine, Baker, Hickman & Houston, PLLC, Phoenix
By Bradley R. Jardine
Co-Counsel for Defendants/Appellees

Law Offices of Farley Choate & Bergin, Oklahoma City, OK
By Jennifer R. Rebholz
Co-Counsel for Defendants/Appellees
                           CARRILLO v. URIBE
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Jennifer B. Campbell joined.


H O W E, Judge:

¶1            Carlos and Sonia Carrillo challenge the trial court’s entry of
summary judgment on their negligence claim against Robert and Anna
Uribe. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             The Uribes held a christening party for their granddaughters
at their home. They invited the Carrillos, who lived next door, and T.M.,
who lived in the neighborhood. Both Carlos and T.M. became intoxicated
at the party, and Carlos hit T.M. Robert told the Carrillos and T.M. to leave,
and they did.

¶3             Robert tried to escort T.M. home but did not offer to walk the
Carrillos home. Carlos and T.M. then began fighting in the street in front of
the Carrillos’ home. Carlos was injured in the fight.

¶4             The Carrillos sued the Uribes and T.M., alleging both were
negligent. The Uribes moved for summary judgment, contending that they
did not owe Carlos a duty of care because he left their property before he
was injured. The trial court agreed and granted the Uribes’ motion. The
Carrillos settled their claim against T.M. and timely appealed the judgment
in the Uribes’ favor.

                               DISCUSSION

¶5             On review of a grant of summary judgment, we determine de
novo whether any genuine issues of material fact exist and whether the trial
court properly applied the law. Sign Here Petitions LLC v. Chavez, 243 Ariz.
99, 104 ¶ 13 (App. 2017). We view the facts and reasonable inferences in the
light most favorable to the Carrillos as the non-prevailing parties. Rasor v.
Northwest Hospital, LLC, 243 Ariz. 160, 163 ¶ 11 (2017). Summary judgment
should be granted only “if the facts produced in support of [a] claim . . .
have so little probative value, given the quantum of evidence required, that



                                      2
                            CARRILLO v. URIBE
                            Decision of the Court

reasonable people could not agree with the conclusion advanced by the
proponent of the claim[.]” Orme School v. Reeves, 166 Ariz. 301, 309 (1990).

              1. The Uribes Had No Duty to Prevent Carlos’s Injury

¶6             A plaintiff must prove four elements to establish a negligence
claim: (1) a duty requiring the defendant to conform to a certain standard
of care, (2) the defendant’s breach of that standard, (3) a causal connection
between the defendant’s conduct and the resulting injury, and (4) actual
damages. Quiroz v. ALCOA Inc., 243 Ariz. 560, 563–64 ¶ 7 (2018). We review
the trial court’s duty determination de novo. Id. We must determine
whether a duty exists as a matter of law before considering the case-specific
facts. Id.

¶7            Duties arise from either recognized common law special
relationships or relationships created by public policy. Id. at 565 ¶ 14. Duties
based on special relationships come from several sources, including those
recognized under common law, contracts, or conduct undertaken by the
defendant. Id. The fact that a duty exists does not imply that liability
necessarily exists. Johnson v. Almida Land & Cattle Co., LLC, 241 Ariz. 30, 31
¶ 4 (App. 2016).

¶8             The Carrillos first contend that the Uribes owed them a duty
of care as social guests. Social guests are licensees while on the landowner’s
property. Shannon v. Butler Homes, Inc., 102 Ariz. 312, 316 (1967). Generally,
a landowner owes a duty to warn a licensee of hidden peril and refrain from
willfully causing a licensee harm. Shaw v. Petersen, 169 Ariz. 559, 561 (App.
1991). That duty ends, however, when the guest leaves the landowner’s
property. Wickham v. Hopkins, 226 Ariz. 468, 472 ¶ 17 (App. 2011).

¶9            The Carrillos distinguish Wickham, arguing that while
Carlos’s injury occurred off-premises, the alleged tort—the Uribes’ asking
him to leave while T.M. waited for him outside—occurred on-premises.
They cite no authority, however, to suggest that asking a social guest to
leave imposes a duty on property owners to protect against injuries that
may occur after the guest has left. See Quiroz, 243 Ariz. at 567–68 ¶¶ 23–28
(rejecting the contention that landowners owe a general duty of care for
off-premises injuries). The evidence plainly showed that Carlos’s injury
occurred after he left the Uribes’ property. His earlier social guest status is
thus irrelevant. See Wickham, 226 Ariz. at 472 ¶ 17 (concluding that the
landowner-licensee relationship ended “when Wickham walked off the
Hopkinses’ property onto the street”).




                                       3
                            CARRILLO v. URIBE
                            Decision of the Court

              2. The Uribes Did Not Voluntarily Assume a Duty of Care

¶10           The Carrillos also contend Robert voluntarily assumed a duty
of care to Carlos “[b]y choosing to escort . . . [T.M.] home.” See, e.g., Knauss
v. DND Neffson Co., 192 Ariz. 192, 198 (App. 1997) (“A party may voluntarily
assume a duty not imposed at common law and, once assumed, must
discharge the duty with reasonable care.”). They cite Lloyd v. State Farm
Mut. Auto. Ins. Co., 176 Ariz. 247 (App. 1992), in which this Court
determined an insurer assumed a duty to defend its insured by stating it
would “take care of” a claim. Id. at 251. Nothing in the record suggests that
the Uribes agreed to “take care of” Carlos at any time after asking him to
leave the premises. See Wickham, 226 Ariz. at 472 ¶ 20 (distinguishing its
own facts from Lloyd to find no assumption of a duty of care). Indeed, the
Carrillos do not dispute that Robert tried to escort T.M. home because he
was concerned for T.M.’s safety.

                               CONCLUSION

¶11            For the foregoing reasons, we affirm. The Uribes may recover
their taxable costs incurred on appeal upon their compliance with ARCAP
21.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4